Citation Nr: 1215445	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-46 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to October 1961.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a February 2009 rating decision of the VA Regional Office in Buffalo, New York that declined to reopen the claim of entitlement to service connection for a back disorder, and denied service connection for right index and left middle finger injury residuals.  

By decision in June 2011, the Board denied service connection for residuals of right index finger and left middle finger injuries.  These matters are no longer for appellate consideration.  The Board reopened the claim of entitlement to service connection for a low back disorder and remanded the issue for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development of the issue of service connection for a back disorder is indicated prior to disposition of this matter.  

At the outset, the Board observes that following a supplemental statement of the case in July 2011, additional medical evidence dated in August 2011 was received from the B. J. Kilbourne, M.D., who indicated that he had reviewed the Veteran's clinical records and determined that current back disability is related to back symptoms in service.  This evidence has not heretofore been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board must thus remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c) (2011).

Review of the record discloses that pursuant to the Board's June 2011 remand, the Veteran was afforded a VA examination in July 2011.  Following examination by a VA nurse practitioner, an opinion was provided that " To determine if the present back condition is related to the diagnosed back strain in service would be pure speculation due to lack of medical evidence.  There are no medical records describing any type of medical care after he left the military."  The Board finds that given that the Veteran was seen on numerous occasions during active duty for complaints of back pain, and reports that he had continuing back treatment after service, including surgery, this opinion is deficient.

The Board points out that whether the Veteran's current back disorder is as likely as not related to service is a crucial determination in the Veteran's claim for benefits.  This question has not been answered satisfactorily.  Consequently, the Board does not have the requisite information to grant or deny service connection.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Under these circumstances, VA is obliged to develop the record further by scheduling an examination by a VA medical specialist for review of the record and a more informative opinion.

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a VA examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Board notes that during VA examination in July 2011, the examiner elicited that the Veteran received Social Security disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to an issue at hand.  VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163, (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  As such, these records must be requested.

The Board observes that one of the reasons given by the VA examiner in July 2011 as to why a definitive opinion could not be provided in this case was because of the lack of medical records chronicling back treatment after service.  In this regard, the Board notes that in response to the June 2011 remand, the Veteran submitted authorizations to retrieve records from a number of providers from whom he had obtained treatment for his back after service.  These were listed as Strong Memorial Hospital, Dr. Cline, Dr. McDonald, Dr. Charles Alausea, Dr. Crowner, and Dr. T. Perdue.  However, the Veteran failed to provide complete addresses.  As such, the records are unable to be requested.  He should therefore be contacted and asked to resubmit the forms with the entire addresses so that records can be requested from the named providers.

The Board also notes that the Veteran appears to receive regular VA outpatient treatment.  The most recent records date through June 15 2009.  As the record indicates that there may be additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, VA records dating from June 16, 2009 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's Social Security disability records and the clinical data relied upon for the award of benefits.

2.  Request VA outpatient records from June 16, 2009 to the present and associate with the claims folder.

3.  Send the Veteran additional VA Forms 21-4142 and request that he provide authorization identifying names and providing complete addresses of all providers who treated him for his back after service, to include Strong Hospital.  After securing the necessary releases, request this information and associate with the record. 

4.  Following a reasonable period for responses from the above, schedule the Veteran for examination by a VA orthopedist.  The claims folder must be made available to and be reviewed by the examiner. 

After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) current back disability may be related to symptoms for which the Veteran was treated in service.  

The examiner should provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions. 

Inform the examiner that in formulating the medical opinion, the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

5.  Thereafter, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case, and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veteran' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


